DETAILED ACTION
Claims 1-11 have been examined. Claims 2-9 are objected to. Claims 1 and 10-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 objected to because of the following informalities:
Claim 1, line 6, “wherein based on the specific slot is a random access channel (RACH) slot” should be changed to “wherein the specific slot is a random access channel (RACH) slot”.
Claim 6, line 1, “that” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0246428 A1 to Yoon et al. (hereinafter “Yoon”) and US 2016/0249384 A1 to Di Girolamo et al. (hereinafter “DiGirolamo”).

As per claim 1, Yoon discloses a method of transmitting, by a user equipment (UE), an uplink signal in an unlicensed band ([0003], of Yoon discloses a User Equipment/electronic device. [0007] of Yoon discloses the electronic devices perform uplink transmissions in an unlicensed band), the method comprising: performing a clear channel assessment (CCA) on the ([0012] of Yoon: the electronic device may perform a preparation operation (for example, LBT) for uplink data transmission); and transmitting the uplink signal in a specific slot based on a result obtained by performing the CCA, wherein based on the specific slot is a random access channel (RACH) slot, the uplink signal is transmitted based on a default timing advance (TA) value for RACH signal transmission.
Yoon may not explicitly disclose, but DiGirolamo, which is in the same field of endeavor, discloses transmitting the uplink signal in a specific slot based on a result obtained by performing the CCA ([0127-0129], of DiGirolamo discloses performing an LBT and based on the LBT determining that the medium is free a RACH preamble is transmitted in a RACH slot of a RACH subframe), wherein based on the specific slot is a random access channel (RACH) slot ([0127-0129], of DiGirolamo discloses the slot being a RACH slot), the uplink signal is transmitted based on a default timing advance (TA) value for RACH signal transmission ([0087, 0129], of DiGirolamo discloses using a timing advance for a RACH preamble (uplink signal) transmission is used). The purpose of DiGirolamo is to enable dynamic and spectrum management (DSM) in a communication system ([0004], of DiGirolamo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DiGirolamo with Yoon, to improve the robustness of a RACH channel ([0004], of DiGirolamo).
As per claim 10, Yoon discloses a communication device for transmitting an uplink signal in an unlicensed band ([0003], of Yoon discloses a User Equipment/electronic device. [0007] of Yoon discloses the electronic devices perform uplink transmissions in an unlicensed band), the communication device comprising: a memory (Fig. 1 of Yoon, Memory 130); and a processor connected to the memory (Fig. 1 of Yoon, Processor 120 and memory 130), wherein the processor is configured to: perform a clear channel assessment (CCA) on the unlicensed band ([0127-0129], of DiGirolamo discloses performing an LBT and based on the LBT determining that the medium is free a RACH preamble is transmitted in a RACH slot of a RACH subframe); and transmit the uplink signal in a specific slot based on a result obtained by performing the CCA, wherein based on the specific slot is a random access channel (RACH) slot, the uplink signal is transmitted based on a default timing advance (TA) value for RACH signal transmission.
Yoon may not explicitly disclose, but DiGirolamo, which is in the same field of endeavor, discloses transmit the uplink signal in a specific slot based on a result obtained by performing the CCA ([0127-0129], of DiGirolamo discloses performing an LBT and based on the LBT determining that the medium is free a RACH preamble is transmitted in a RACH slot of a RACH subframe), wherein based on the specific slot is a random access channel (RACH) slot ([0127-0129], of DiGirolamo discloses the slot being a RACH slot), the uplink signal is transmitted based on a default timing advance (TA) value for RACH signal transmission ([0087, 0129], of DiGirolamo discloses using a timing advance for a RACH preamble (uplink signal) transmission is used). The purpose of DiGirolamo is to enable dynamic and spectrum management (DSM) in a communication system ([0004], of DiGirolamo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DiGirolamo with Yoon, to improve the robustness of a RACH channel ([0004], of DiGirolamo).
As per claim 11, Yoon discloses a method of receiving, by a base station, an uplink signal in an unlicensed band ([0010], of Yoon discloses an eNB receiving and uplink signal such as a preamble in an unlicensed band), the method comprising: determining a reception (Yoon [0096]: the electronic device may transmit the LBT duration time (for example, a value obtained by subtracting a time at a time point of the RACH resource boundary from a RACH preamble transmission start time) to the eNB, transmit a time point at which the actual RACH preamble is transmitted to the eNB, transmit the TA value obtained by correcting the TA value received from the eNB using the LBT duration which the electronic device knows, or control and transmit the RACH preamble); and receiving the uplink signal within the determined reception duration (Yoon [0096]: control and transmit the RACH preamble. [0099]: the electronic device may transmit a random-access preamble message including the generated preamble to the eNB. Accordingly, when the eNB receives the random-access preamble message), wherein the reception duration is determined based on a default timing advance (TA) value for RACH signal transmission (Yoon [0096]: the electronic device may transmit the LBT duration time (for example, a value obtained by subtracting a time at a time point of the RACH resource boundary from a RACH preamble transmission start time) to the eNB, transmit a time point at which the actual RACH preamble is transmitted to the eNB, transmit the TA value obtained by correcting the TA value received from the eNB using the LBT duration which the electronic device knows, or control and transmit the RACH preamble).
Yoon may not explicitly disclose, but DiGirolamo, which is in the same field of endeavor, discloses where an uplink signal (such as a RACH preamble) is transmitted/received in a RACH slot between a WRTU and an eNB ([0127-0129], of DiGirolamo discloses performing an LBT and based on the LBT determining that the medium is free a RACH preamble is transmitted in a RACH slot of a RACH subframe),. The purpose of DiGirolamo is to enable dynamic and spectrum management (DSM) in a communication system ([0004], of DiGirolamo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DiGirolamo with Yoon, to improve the robustness of a RACH channel ([0004], of DiGirolamo).
As per claim 12, the combination of Yoon and DiGirolamo discloses the communication device of claim 10, wherein the communication device is capable of communicating with at least one of another communication device, a communication device related to an autonomous driving vehicle, a base station or a network (Fig. 2 of Yoon discloses a UE/electronic device communicating with a eNB of a network).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476